Opinion filed January 25, 2007















 








 




Opinion filed January 25, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-05-00295-CR 
                                                    __________
 
                            RODNEY DEWAYNE BALDWIN, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 161st District Court
 
                                                           Ector
  County, Texas
 
                                                 Trial Court Cause No. B-32,031
 

 
                                                                   O
P I N I O N
Rodney
Dewayne Baldwin has filed in this court a motion to withdraw his notice of
appeal.  The motion is signed by both
appellant and his counsel.  The motion is
granted.
The
appeal is dismissed.
 
January 25, 2007                                                                      PER
CURIAM
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange,
J.